Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 2/24/2022 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Intermediate pressure steam sparge tube injector, IPSTI 
Condensate pumps, CP
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
L4 
L2 
BFV 
PEL 
DPP 
DP 
W 
DPWL 
FWP 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “CRV” has been used to designate both CRV-H1 and CRV-IP.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference characters "BFV", "GV”, and “Vx” have all been used to designate a bypass valve. 
Reference characters “GV” and “Vy” have both been used to designate a bypass valve.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
“HRS” should be “HRHS”
Numerous details not labeled or described
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities:
Hot Reheat Steam, HRHS is later referred to as HRS. Consistent terminology should be used. For example, CRHS is consistently used for the Cold Reheat Steam.
Pressure Equalization Line, PEC is labeled as PEL. Consistent terminology should be used.
Appropriate correction is required.

Applicant’s attention is drawn towards MPEP R 1.84 (p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 2, line 6, recites “means to use them in sequence as heat recovery between successive turbine stages…”
	Note: Reference is made to the 12/17/2019 specification:
	Pages 3-4 of the specification states:
	“In FIGS. 1, 1A, 1B, 1C, 1D the steam plant, as a whole, is shown, as an exemplary embodiment, as including a primary boiler section with heat exchangers, heat recovery stack labeled (HT RCV) with further hear exchangers connected to a high pressure (HP) steam drum (HPD), an intermediate pressure (IP) steam drum (IPD) and low pressure (LP) steam drum (LPD) Steam lines are provided for high pressure steam (HPS), hot reheat steam (HRHS), low pressure steam (LPS) and cold reheat steam (CRHS) as shown in FIGS. 1, 1A, 1B“
Examiner Note
The claims as presently recited contain a high number of claim objections and/or limitations that render the claims indefinite. Examiner has made an attempt to reasonably identify all of the issues as indicated below. However, it is kindly suggested to the Applicant to take a careful review of the claims and rectify any additional issues that may be present, so that prosecution moves forward in an efficient manner.
Claim Objections
Claims 1-2 are objected to for the following reasons:
Claim 1, line 5, the language of the limitation “the improvement in the commissioning step comprising:” isn’t consistent with the limitations in the rest of claim 1. It’s presumed that “the improvement in the commissioning step” is a process step of claim 1 that is inherently derived from the body of the claim, i.e. everything after the second instance of “comprising” in the claim. It’s suggested to use claim language that is more intuitive or uses consistent terminology with the rest of the claim limitations.
Claim 1, Line 4, it appears that the “the piping” should read “the interconnection piping means.” This change is suggested so that the claim language is consistent.
Claim 2 objected to by virtue of dependency from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations in claim 2 render claim 2 indefinite:
Claim 2 Line 1, “the steam power plant”
Claim 2 Line 5 and 8, “the steam plant”
Claim 1 specifies “for steam cycle power plants” in line 1, i.e. a plurality of steam cycle power plants. It is unclear if the power plants recited in claim 2 (singular instances), if any, are derived from the plurality of power plants initially introduced in claim 1. 
For the purpose of substantive examination, it is presumed so. The claims should be amended for clarity.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “routing high pressure steam to the condenser as a steamblow for cleaning” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any steam output of the boiler that substantially reads on claim 1 as high pressure.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “providing temporary high throughput conduction of steam” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any temporary throughput conduction of steam that substantially reads on claim 1 as high throughput.

The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “bypass path with high pressure drop valving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any valving that results in a substantial restriction to flow that substantially reads on claim 1 as having a high pressure drop.
The term “low” in claim 2 is a relative term which renders the claim indefinite. The term “jumper loop bypass conduits … having low pressure drop valving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any valving that results in a high flow velocity that substantially reads on claim 1 as having a low pressure drop.
The term “high” in claim 2 is a relative term which renders the claim indefinite. The term “permanent plant pressure safety valves rated at high pressures” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, examiner will consider any valve configured to relieve the peak pressure in the system as being rated at high pressures.
Regarding claim 1, the limitation “a pressure drop ratio across the temporary valves of less than 5 psi” renders the claim indefinite, since it's unclear how 5 psi can be a ratio. 
For the purpose of examination, “a pressure drop ratio across the temporary valves of less than 5 psi” will be examined as “a pressure drop across the temporary valves of less than 5 psi”
Regarding claim 1, the limitation in lines 9-10 and in parentheses, “(such as gate valves and the like)” renders the claim indefinite because it’s unclear if a limitation such as this one, specifically one in parentheses, is an actual claim limitation or not. Furthermore, presuming that it is, then the following rejection additionally applies.
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For the purpose of substantive examination, the claimed temporary valve will be examined as not necessarily being limited to only “a gate valve and the like,” per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch (US 20140238507 A1) in view of the attached non-patent literature to Engineering 360 (note an accessibility date as early as 2005).
Regarding claim 1, Bloch teaches in a steamblow commissioning process for steam cycle power plants (Paragraph 2, “The present invention relates to the commissioning of new and refurbished steam generation plant equipment and piping”) with boiler (Figure 2, HRSG 3), turbine with multiple pressure stages (Figure 2, multiple turbine stages from high to low pressure, 6, 12, and 15), condenser (Figure 2, condenser 18), and interconnection piping means in a closed cycle (Figure 2, interconnecting piping can be seen, 5, 9, 10, 11, and 16 as described in Paragraph 140, “… the piping 5, 9, 10, 11 and 16 used to transport the steam between the HRSG and the steam turbine sections 6, 12 and 15 …”), the commissioning process comprising routing high pressure steam to the condenser as a steamblow for cleaning the steam, the piping and the condenser (Paragraph 29, “A further aspect of the present invention is inclusion of all elements of the steam/condensate cycle in the commissioning/cleaning process to assure that all possible sources of contamination have been involved in the cleaning process. The present invention provides for the discharge of steam to the condenser for the bulk of the cleaning process. The discharge of clean steam to the condenser for the bulk of the steam system cleaning effort washes the extensive metal surface area of the condenser at the same time that the remainder of the plant steam cycle surfaces are being cleaned”), the improvement in the commissioning step comprising: 
providing temporary high throughput conduction of steam to bypass one or more turbine stages and its associated bypass path with high pressure drop valving in commissioning via a provision of temporary valving and piping to the condenser (Paragraph 150, “temporary piping 37 is installed at the end on the high-pressure steam piping 5 to divert steam from the high-pressure steam turbine 6” It is understood that this temporary piping allows for high throughput conduction of steam because it is directly connected to the high pressure steam piping prior to the valve, “… these fixtures  typically represent a significant restriction to the flow of steam. Due to the greater quantities of steam generated during the operation of the combustion gas turbine generator 1 during the application of the present invention, the preferred embodiment of the present invention is to connect the temporary piping directly to the high-pressure steam piping a short distance prior to the stop valve 7”), but with the use of temporary valves with an inherently low pressure drop (such as gate valves and the like) (Paragraph 198, temporary valve 130 is understood to have a low pressure drop. It is understood that the temporary piping 37 is directly attached to the high pressure steam piping, avoiding the valve because of restriction to flow, as described in Paragraph 150. Therefore, it is an object of the temporary valve 130 to avoid flow restriction, i.e. a high pressure drop) and injection of quenching fluid in piping leading to temporary valves to reduce steam pressure as well as temperature (Paragraph 193, “The temporary quench condensate distribution header 124 is designed to provide an assured flow of clean quench condensate to the various condensate injection points 38, 44 and 45 used to control the temperature of the steam during the operation of the HRSG 3” Figure 2 shows condensate injection point 38 leading to temporary valve 130. It is understood that reducing the steam temperature also reduces steam pressure), 
But fails to teach to enable a pressure drop across the temporary valves of less than 5 psi.
However, Engineering 360 teaches a minimal pressure drop across a valve (Referring to a gate valve, “the diameter through which the process fluid passes is essentially equal to that of the pipe. Hence, they tend to have minimal pressure drop when opened fully” While the specific pressure drop in this instance would need to be calculated based on operating parameters, a minimal pressure drop is expected across the valve in this application).   
Bloch and Engineering 360 are considered to be analogous because they are in the same field of fluid control in industrial systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bloch to use a gate valve as the temporary valve. This would have the predictable result of limiting the pressure drop across the valve as suggested by Engineering 360, “Gate valves can be used in demanding environments such as high temperature and high pressure environments. They are often seen in power plants” where “there is little pressure drop across the open gate valve”.
With regards to the limitation of “to enable a pressure drop across the temporary valves of less than 5 psi”, it is the examiner’s position that selecting a valve with a specific pressure drop has predictable and expected results. For example, a valve with a relatively high pressure drop will restrict the flow of steam, whereas a valve with a low pressure drop is selected if a high flow velocity is desired. In this case, it is an object of the temporary valve 130 to provide high velocity flow; therefore, a valve with a low pressure drop would be selected. Since a specific pressure drop is a results effective variable which could be achieved through routine experimentation, the specific desired pressure drop is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 2, Bloch, as modified above, teaches the process of claim 1 wherein the steam power plant is part of a combined cycle plant (Figure 2 of Bloch, the power plant is a combined cycle, the gas turbine 1 heats the steam in the HRSG 3 to power the turbines 6, 12, and 15), with a main cycle having an exhaust path steam power cycle of a boiler (Figure 2 of Bloch, HRSG 3), a turbine with multiple stages from high to low pressure (Figure 2 of Bloch, turbines 6, 12, and 15), a condenser and exhaust means recycling to its boiler (Figure 2 of Bloch, the condenser 18 feeds back water to the HRSG 3 by condensate pump 21), the boiler comprising a heat recovery heat exchanger in the main-cycle exhaust path (Figure 2 of Bloch, HRSG 3 is in the exhaust path of the gas turbine 1), the steam plant having multiple such heat exchangers and means to use them in sequence as heat recovery between successive turbine stages (Figure 2 of Bloch, it is understood that the steam is returned to the HRSG 3 in sequence after pipe 5 by pipes 11 and 16. These are understood to reheat the steam in between turbine stages) including permanent plant pressure safety valves rated at high pressures (Paragraph 198 of Bloch, “Typically the maximum design temperature of the plant piping 9 is lower than the normal operating temperature of the high-pressure steam header 5. As a result, it is common practice for the high-pressure steam bypass valve 30 to be equipped with a water injection system 131 to cool the steam that is discharged into the high-pressure steam turbine exhaust piping 9” It is understood that bypass valve 30 is a permanent plant valve rated at a high pressure, the high temperature steam described in paragraph 198 is also understood to be high pressure steam), 
the routing to the condenser of the steam plant for commissioning including jumper loop bypass conduits replacing or bypassing the permanent plant pressure safety valves and having low pressure drop valving therein (Paragraph 150 of Bloch, “temporary piping 37 is installed at the end on the high-pressure steam piping 5 to divert steam from the high-pressure steam turbine 6” From figure 2 of Bloch, this connection ultimately bypasses the permanent plant bypass valve 30. Additionally, it is understood that the jumper loop bypasses are intended for high velocity steam flows, and therefore have a low pressure drop temporary valve 130).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bloch family documents
US 20080236616 A1
US 9217566 B2
US 10480780 B2
US 10627104 B2
US 10782015 B2
JP 3614949 B2, combined power plant, bypass valve
DE 19648642 A1, commissioning a power plant, bypass line
JP H0979504 A, cleaning an HRSG, turbine bypass pipe
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762